       Case 6:19-cv-06420-EAW-MJP Document 6 Filed 06/21/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
 FFC MORTGAGE CORP.,

                               Plaintiff,
                                                          Case No.: 6:19-cv-06420 (MAT)
                vs.

 STEVEN LO BUE, BRIAN KELLY, and
 SHAF KAMAL,

                               Defendants.



NOTICE OF MOTION TO DISMISS AND/OR COMPEL ARBITRATION OF CLAIMS
        ASSERTED AS AGAINST DEFENDANTS LO BUE AND KELLY


       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of Ariel Y. Graff and exhibits attached thereto, the Declaration of Christopher J.

Carcich and exhibits attached thereto, together with all prior pleadings and proceedings had

herein, Defendants Lo Bue and Kelly hereby respectfully move this Court, before the Honorable

Michael A. Telesca, 100 State Street, Rochester, New York 14614, for an Order: dismissing the

claims asserted against them in this action by Plaintiff FFC Mortgage Corp. (“FFC”), pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6); and compelling arbitration of any claims against them by

FFC, pursuant to Sections 3 and 4 of the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

       In accordance with Local Civil Rule 7(b)(2)(B), Plaintiff shall have until July 8, 2019 to

file and serve responding papers, and Defendants shall have until July 15, 2019 to file and serve

their anticipated reply papers, except as otherwise directed or permitted by the Court.

///

///

///
      Case 6:19-cv-06420-EAW-MJP Document 6 Filed 06/21/19 Page 2 of 2




Dated: June 21, 2019

                       Respectfully submitted,


                        By: _____________________     By: /s/ Christopher J. Carcich_
                               Ariel Y. Graff                 Christopher J. Carcich
                        FILOSA GRAFF LLP              CARCICH O’SHEA, LLC
                        111 John Street, Suite 2510   411 Hackensack Ave., 2nd Floor
                        New York, NY 10038            Hackensack, NJ 07601
                        Tel: (212) 203-3473           Tel: (201) 988-1308
                        Fax: (212) 256-1781           Fax: (201) 338-7966
                        agraff@filosagraff.com        ccarcich@carcichoshea.com
                        COUNSEL FOR DEFENDANT         COUNSEL FOR DEFENDANT
                        STEVEN LO BUE                 BRIAN KELLY
